Citation Nr: 0019186	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
low back pain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1992 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.  During the appeal, the veteran moved to Texas and 
this case is currently certified to the Board from the RO in 
Houston.  

In June 2000, the veteran testified at a personal hearing 
held at the RO in Houston, Texas, before the undersigned 
Member of the Board.  At the hearing, she submitted 
additional evidence, along with a signed waiver of RO 
jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(1999).  


REMAND

The veteran asserts that her low back disability is severe 
and that she has held four or five jobs within the last year, 
but was unable to perform the required duties because of her 
back condition.  She relates that she currently spends most 
of her time in bed.  Further, she has been taking 
prescription medication and steroids to help alleviate the 
condition and for pain.  As such, she maintains that her 
service-connected back condition is more disabling than 
reflected in the current 10 percent evaluation.  

Initially, the Board notes that mere allegations that a 
service-connected disability is more severe than reflected in 
the current evaluation are sufficient to establish a well-
grounded claim.  See Caffrey v. Brown, 6 Vet. App. 337, 391 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The report of the veteran's most recent VA examination, 
conducted in February 1999, essentially found no objective 
evidence of injury to her lumbar spine.  In the examiner's 
opinion, the veteran had sustained, at most, a self-asserted, 
self-limiting soft tissue injury to the lumbar spine, which 
is the type of injury that inexorably resolves in sixty to 
ninety days.  Further, the physician noted that the ranges of 
motion study results were invalidated by covert observations 
of ranges of motion.  

However, it does not appear that any x-rays of the veteran's 
lumbosacral spine were taken, or another diagnostic tests 
accomplished, in connection with the February 1999 
examination.  Moreover, the veteran asserts that her low back 
condition has increasingly deteriorated over time, and 
disputes the findings of the May 1999 examiner.  During her 
June 2000 hearing before the undersigned Member of the Board 
at the RO, she testified she had recently undergone private 
chiropractic treatment for her back condition, during which 
she maintains that the chiropractor related to her that she 
had a pinched nerve and that was the cause of the pain.  

Under these circumstances, the Board finds that the RO should 
obtain and associate with the claims file recent records of 
any VA and all private treatment, to include the chiropractic 
treatment records referred to at the hearing.  Then, the RO 
should schedule the veteran to undergo further VA examination 
to ascertain the full nature and extent of impairment 
attributable to her service-connected back condition.  In 
this regard, the examiner should render specific findings as 
to whether it is possible to distinguish the effects of 
service-connected and any nonservice-connected low back 
impairment (see Mittleider v. West, 11 Vet. App. 181 (1998), 
requiring, if such separation is not possible, that all 
effects be attributed to the service-connected disability), 
and the extent of additional functional loss due pain during 
flare-ups and with repeated use (see 38 C.F.R. §§ 4.40, 4.45 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995)).  

In adjudicating the claim, the RO should consider all 
applicable diagnostic codes and pertinent legal authority, to 
include that cited to above.  Moreover, for purposes of 
efficiency, the RO should consider the claim in light of all 
additional evidence added to the record since the last 
supplemental statement of the case (to include that submitted 
at the hearing) 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all records of VA and private 
treatment of the veteran's low back, to 
include chiropractic records referred to 
during the veteran's June 1999 Board 
hearing.  As the ultimate responsibility 
for submitting private treatment records 
rests with the veteran, the aid of her 
and her representative should be 
enlisted, to the extent necessary.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo VA orthopedic 
examination to determine the full nature 
and extent of her service-connected low 
back condition.  It is imperative that 
the veteran's entire claims file, to 
include a complete copy of this REMAND, 
be made available to, and be reviewed by, 
the physician designated to examine the 
veteran.  All necessary tests and studies 
(to include X-rays and range of motion 
studies, the latter expressed in degrees, 
with normal ranges provided for 
comparison purposes), as well as 
consultations, should be accomplished, 
and the results provided to the primary 
examiner before he/she completes the 
final report.  

Further, all clinical findings should be 
reported in detail, and correlated to a 
specific diagnosis.  In this regard, the 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected chronic low back 
condition.  In addition, the physician 
should indicate as to whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

After reviewing the claims file, 
conducting an examination of the veteran, 
and reviewing all tests results and 
reports associated with the examination 
(to include any consultation report), the 
primary examining physician should offer 
an opinion as to full nature of the  
condition incurred during service (i.e., 
whether it involved only a soft tissue 
injury, or whether it is musculoskeletal 
or neurological in nature).  If more than 
one low back condition is diagnosed, the 
primary physician indicate whether it 
possible to distinguish the symptoms and 
level of impairment associated with the 
service-connected condition from that 
attributable to nonservice-connected 
disability.  All examinations findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a typewritten report.  

3.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

4.  After completion of the above 
development, and undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for an increased 
disability evaluation for her service-
connected low back on the basis of all 
pertinent evidence of record (to include 
all that added to the record since the 
March 1999 statement of the case) and all 
pertinent legal authority.  Such 
consideration should include addressing 
whether it is medically possible to 
separate the effects (symptoms and level 
of impairment) of the service-connected 
disability from any nonservice-connected 
disability; as well as the extent to 
which the appellant experiences 
additional functional loss due to pain 
and other factors during flare-ups and 
with repeated use.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  

5.  If the benefits sought by the veteran 
continue to be denied, she and her 
representative must be furnished an SSOC 
and afforded the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




